DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the claims:
Claim 1, line 30, the phrase "or said coupling that are" has been changed to --or said couplings that are--

Claim 3, line 3, the phrase "said compare of said" has been changed to --said comparison of said--

Allowable Subject Matter
Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance:

Second, the examiner interprets claim 1 as positively requiring the "derrick" and "pulleys" as they are recited in both the preamble of claim 1, and in the final clause of the body (MPEP §2111.02, subsections I & II).
Third, the examiner views the phrase "acceptable tolerances" as being definite because (A) the specification gives guidance as to these tolerances (¶ 30 of the originally filed specification), and (B) tolerances, and the determination of when measurements are within them or not, is reasonably within the skill of the ordinary artisan.

The prior art does not teach nor suggest the measurement of the diameter of sucker rods in combination with the claimed wiper and computer comparison.
Wiping rods and pipe upon being pulled from the well is well known. See US 1,747,592; US 5,217,069; US 2015/0136384 and E21B 33/08 in general.

The closest prior art to the presently claimed measurement system is US 2005/0267686 (Ward), which teaches a "laser micrometer and receiver pair 46 for measuring the diameter or change in diameter of sucker rods, sucker rod couplings, and sucker rod guides" (fig 2 & ¶ 46). These are measured as the rods are being pulled from the wellbore (¶ 38) and the data transferred to a computer (ibid).
However, Ward does not teach cleaning the rods prior to measurement, nor suggests that they need to be cleaned. The only suggestion for the modification is found within the present case. Without other motivation, the examiner must view a hypothetical 
Further, Ward does not reasonably teach a comparison to standard diameters and determining if it is within tolerances. Rather Ward compares the wear profile to the wellbore profile for placement of guides and wear mitigating measures (¶s 34 & 42).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached on Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE E MICHENER/
Primary Examiner, Art Unit 3676